DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/06/2022 have been fully considered but they are not persuasive. The following arguments are in regard to the 35 USC 103 rejection presented in the prior Office Actin.  The Applicant’s amendments are deemed persuasive in overcoming the 35 USC 102(a)(1) rejection over Kawabata, but not persuasive in overcoming the 35 USC 103 rejection of the prior Office Action, which has been amended below to apply to claims 1-12 and 18-20 in response to the Applicant’s claim amendments.  The Applicant has argued that Tables 1 and 2 demonstrate that the use of malonic acid within the content range recited in claim 1 in the outermost layer of the photoreceptor of claim 1 results in unexpectedly superior results.  The Examiner agrees with this argument by the Applicant, however, the Examiner does not believe that a showing of superior results for the use of malonic acid is sufficient to extend said superior results to all acids, as is currently recited in pending claim 1.  Kawabata was cited in the prior Office Action for teaching the use of dodecylbenzenesulfonic acid (DBS) within the range recited in pending claim 1.  The Applicant has not offered any evidence that the superior results obtained by using DBS is confined to the range recited in pending claim 1.  As such, it is not clear that the unexpectedly superior results discovered by the Applicant with regards to the defined range of malonic acid in the outermost layer of the photoreceptor meeting the limitations of claim 1 would apply equally to DBS or other acids.  As such, the rejection is maintained.  The Applicant could overcome the rejection by showing the same unexpected results over the claimed range for DBS or by amending pending claim 1 to limit the acid to malonic acid.

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata (US PGP 2013/0252152) in view of Sawauchi et al. (US PGP 2010/0168301) and further in view of Buckmaster et al. (US Patent 4,742,122) ) and considered with SIDS initial Assessment Profile of dodecylbenzenesulfonic acid (SIAM 28, 15-17 April 2009; https://hpvchemicals.oecd.org/ui/handler.axd?id=42291500-a126-4081-b2eb-fa354064d604#:~:text=Dodecylbenzenesulfonic%20acid%20(DBS)%20is%20a,pH%20range%204%20to%209.).
The complete discussion of Kawabata above is included herein.  Kawabata teaches the use of polytetrafluoroethylene particles as the fluorinated resin particles but does not teach suitable amounts of carboxyl groups or of amine compounds in said particles.
Buckmaster teaches melt-processable tetrafluoroethylene/perfluoroolefin granules (i.e. fluorine-containing resin particles) having improved thermal stability, high purity, and reduced bubble tendency (Abstract).  The granules may contain unstable end groups such as carboxylic acid groups (col. 5, lines 14-32).  These unstable end groups tend to cause bubbles or voids upon melt fabrication.  It is desirable to have less than 80 of these unstable groups per 106 carbon atoms in the polymer (col. 5, lines 47-52).  
Buckmaster’s examples illustrate the use of a fluorinated surfactant (col. 9, lines 26-27; col. 10, lines 37-40).  Buckmaster does not teach the claimed amount of basic compound.
In the same field of endeavor, Sawauchi teaches that fluoropolymers are generally obtained by polymerization in the presence of a fluorinated surfactant (p. 1, [0001]).  Such surfactants may be recovered by contacting an aqueous fluoropolymer dispersion with a basic anion exchange resin.  However, contact with a basic anion exchange resin leads to an amine-like odor (p. 1, [0003]).  Sawauchi teaches that contacting a fluoropolymer dispersion with activated carbon after an anion exchange resin reduces nitrogen content to 0-1 ppm (p. 1, [0006]-[0007]).  The treated fluoropolymer dispersions have a low content of nitrogen-containing organic bases and are therefore almost odorless (p. 6, [0096]).  Sawauchi’s basic nitrogen compounds include amines (p. 2, [0027]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to have treated Buckmaster’s fluoropolymer particles in the manner described by Sawauchi, thereby arriving at a composition comprising 0-1 ppm of basic nitrogen compounds, in order to both recover any surfactant used during polymerization and to reduce amine-like odor of the resulting product and to have used said modified fluoropolymer particles in the photoreceptor taught by Kawabata et al. in order to obtain the benefits associated therewith.  
The modified product will also contain less than 80 unstable carboxyl groups per 106 carbon atoms as taught by Buckmaster.  This overlaps the claimed ranges of 0-30 and 0-20 carboxyl groups per 106 carbon atoms.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        06/15/2022